WHEELER, District Judge.
The question raised by the protest and appeal' in this case is whether the component material of chief value in this importation is flax or hemp under paragraph 371, or jute, under paragraph 374, of the tarifí act of Oct. 1, 1890, c. 1244, § 1, Schedule J, 26 Stat. 593, 594. If ex parte affidavits of the manufacturers not used before the Appraisers might be considered here, it might be found to be jute; otherwise not. While section 11 of the customs administrative act of 1890 (Act June 10, 1890, c. 407, 26 Stat. 136 [U. S. Comp. St. 1901, p. 1924]) requires appraisers to “use all available means to ascertain” the dutiable value, section 15 prescribes that the evidence taken by the appraisers and their finding, with such “further evidence” as may be taken by referee under the direction of the Circuit Court, shall constitute the record on appeal to that court. There is no provision for any relaxation of the ordinary rules of evidence in taking proofs, for use in court or anywhere, by the Appraisers.
Judgment affirmed.